Name: Council Regulation (EEC) No 2223/88 of 19 July 1988 fixing the amount of the co-responsibility levy for cereals for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197 / 20 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2223 / 88 of 19 July 1988 fixing the amount of the co-responsibility levy for cereals for the 1988 / 89 marketing year in Annex D to the abovementioned Regulation ; whereas , however , in view of the cereal production situation in the Community , the amount of the co-responsibility levy should be maintained for the 1988 / 89 marketing year at the level fixed for the previous marketing year , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 2221 / 88 ( 2 ), and in particular Article 4 (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the amount of the co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727 / 75 is to be determined on the basis of cereal production , the quantities of cereals used in the Community without financial intervention and of imports of the substitute products shown Article 1 For the 1988 / 89 marketing year , the , amount of the co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727 / 75 shall be 5,38 ECU per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities . It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at BrÃ ¼ssels , 19 July 1988 . For the Council The President Y. POTTAKIS (0 OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 16 of this Official Journal , ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 5 . ( 4 ) OJ No C 167 , 27 . 6 . 1988 . ( 5 ) OJ No C 175 , 4 . 7 . 1988 , p. 33 .